Order entered November 29, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00810-CR

                                  DANIEL ORTEGA, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82017-2016

                                          ORDER
       Before the Court is appellant’s November 28, 2017 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief filed on or before

December 29, 2017. If appellant’s brief is not filed by December 29, 2017, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.

See TEX. R. APP. P. 38.8(b)(2).


       .


                                                     /s/   LANA MYERS
                                                           JUSTICE